DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 September 2019 and 15 January 2021 are being considered by the examiner.  
The applicants, as well as those individuals associated with the filing or prosecution of a patent application (see 37 CFR 1.56), are reminded of their duty to disclose information material to patentability: "In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56. The provisions of 37 CFR 1.97 and 37 CFR 1.98 provide a mechanism by which patent applicants may comply with the duty of disclosure provided in 37 CFR 1.56. Applicants and other individuals substantively involved with the preparation and/or prosecution of the patent application also may want the Office to consider information for a variety of other reasons; e.g., to make sure that the examiner has an opportunity to consider the same information that was considered by these individuals, or by another patent office in a counterpart or related patent application filed in another country."  See MPEP 609.

      

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “experienced” in claims 7 and 16 is a relative term which renders the claim indefinite. The term is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no way to definitively determine what is and is not considered “experienced” as well as what may or may not count as “experience”.  
Claim 8 is rejected based on its dependency to claim 7.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, et al. (U.S. Patent Publication No. 2006/0129289) in view of Bertram, et al. (U.S. Patent No. 10,032,111).  
For claims 1, 10 and 19, Kumar discloses a train control system using machine learning for development of train control strategies, a method of using machine learning for development of train control strategies and a locomotive control system (see paras. 0023-0024).  Kumar does not disclose the remaining portion of the claims.  

It would have been obvious to one of ordinary skill in the art to modify Kumar to include the teaching of Bertram based on the motivation to improve maneuvers based on instructions that may be received from a remote human operator or, in the case of fully autonomous vehicles, instructions that are generated based on control laws that may be based on optimizing a particular objective.  
Regarding claims 2 and 11, Bertram further discloses wherein the learning system includes at least one of a neural network, a support vector machine, or a Markov decision process engine (see para. 0040).

Referring to claims 4 and 13, Bertram further teaches wherein a first input condition includes an indication of a maneuver command (see para. 0028).  Kumar discloses the maneuver command being a command or instruction to be implemented by a cab electronics system and a locomotive control system of a locomotive of the train (see at least claim 1). 
With regards to claims 5 and 14, Bertram further discloses wherein the first input condition includes one or more of a throttle command, a dynamic braking request, and a braking request (see para. 0035). 
Regarding claims 6 and 15, Bertram further discloses wherein the second response maneuver generated by the learning system is integrated (see para. 0028).  Kumar further discloses control implemented by the cab electronics system and the locomotive control system of the locomotive of the train (see at least claim 1).  
For claims 7 and 16, Bertram further teaches wherein the training data received from the data acquisition hub by the machine learning engine includes configuration and operational data associated with the plurality of first input conditions and the plurality of first response maneuvers (see para. 0035), the data being generated by one or more systems or components of the vehicle (see para. 0021) while the vehicle is being operated (see para. 0021).

Referring to claims 9 and 18, Bertram further teaches wherein the machine learning engine is configured to group the training data into at least a first set of training data for executing a first learning protocol and a second set of training data for executing a second learning protocol (see paras. 0038-0039).  
Claim 20 is rejected based on the reasoning and citations noted above for claims 7 and 8. 

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663